Opinion of the Court
DaRden, Judge:
A general court-martial convicted the accused of unpremeditated murder, in violation of Article 118, Uniform Code of Military Justice, 10 USC § 918, despite his plea of not guilty. The sentence was a dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for life. After the convening authority approved the sentence and a board of review affirmed the findings and the sentence, this Court granted review to consider whether the accused was prejudiced by the limited nature of a stipulation regarding his mental responsibility.
Before findings, the trial counsel read into evidence by oral stipulation extracts from a psychiatric evaluation of the accused conducted by an Army medical unit at Nha Trang, Vietnam. The military judge treated the stipulation as one of expected testimony. The trial counsel read these extracts:
“Paragraph 1 reads: This is to certify that the above named individual was evaluated at the 8th Field Hospital from 10 November 1968 to 15 November 1968.
“Paragraph 2 reads: This 21 years old single, enlisted man, with approximately 14 months active duty service and 9 months in Vietnam was referred for psychiatric evaluation in connection with judicial proceedings.
“The other stipulated portion is the psychiatrist’s findings, again with the consent of the accused:
“First, The accused at the time of the alleged offense was so far free from mental defect, disease, or derangement as to be able to distinguish right from wrong.
“Two, he was also so far free from mental defect, disease or derrangement [sic] to be able to adhere to the right.
“Three, the accused possesses sufficient mental capacity to understand the nature of the proceedings against him and should be able to assist the court in his own defense.”
The complete report of the psychiatric evaluation appears at the end of this opinion as an Appendix. It show7® that the findings of the psychiatrist were contained in paragraph 12 of the evaluation. The critical part of the stipulation consisted only of subpar-agraphs (1), (2), and the first half of subparagraph (3) of paragraph 12. The rest of paragraph 12 is:
“. . . In my opinion, he lacks sufficient mental capacity to ‘intelligently conduct’ his own defense in the sense he may not perceive the significance of some of his testimony nor understand the procedures of the court in determining guilt or innocence.
“(4) In my opinion the accused’s mental defectiveness, emotional instability, past history, all indicate an inability to form the specific intent of premeditation, and rather that the alleged crime was an impulsive *238one committed by an unstable, mentally defective person.”
The whole defense hinged on the mental responsibility of the accused. The defense requested instructions on the lesser included offense of voluntary manslaughter based on the provocation generated by an assault committed by one Kelly and a threat by Kelly to put a bullet between the accused’s eyes.
Before this Court, the appellate defense counsel argue that the trial defense counsel stipulated to the parts of the psychiatric evaluation that were most favorable to the Government and excluded the parts of the psychiatric report that were favorable to the defense. They also urge that the observations of the psychiatrist on the inability of the accused to make rational judgments in complex threatening social situations would have aided the court in understanding his state of mind.
In its brief and oral argument the Government hypothecates that the limited nature of the stipulation was a result of the defense counsel’s deliberate trial strategy. The development of this hypothesis is that the full report, notably paragraphs 3, 4, and 11, portrays the accused as an emotionally unstable person with a history of resorting to violence. To keep this information from the members of the court and yet to raise the issue of the accused’s sanity, the defense counsel resorted to the testimony of lay witnesses and that of the accused. Such a strategy had the effect, this argument continues, of precluding the Government’s getting before the court the details of the accused’s mental make-up but of permitting the defense to pursue the sanity issue through lay witnesses and the accused. Our decision can be made without our evaluating the soundness of this supposition.
The accused became a member of the armed forces under a program known as “Project 100,000,” which involved the acceptance for military service of persons who did not qualify under the normal mental or physical standards. Persons accepted under this program received special training or treatment intended to permit them to become useful members of the armed forces. This case is at least one instance in which the departure from the normal standards had tragic consequences for the victim and the accused.
United States v Storey, 9 USCMA 162, 25 CMR 424 (1958), is the controlling precedent in this Court for the position that lack of capacity to entertain the requisite premeditation, intent, or knowledge must be a total one and not merely an impaired capacity. Storey involved an accused with minimal or marginal intellectual ability about whose mental responsibility psychiatric testimony showed an impaired ability to form a specific intent and not a total inability to do so. Holding that the issue of lack of mental capacity to intend was not raised, a majority of this Court left undisturbed a board of review decision that instructions on partial mental responsibility are not required where the evidence is of only an impaired or diminished capacity to intend and evidence of total incapacity to intend was absent.
The issue in almost all the cases that this Court has decided earlier arose from errors asserted as a result of faulty instructions or a refusal or failure to instruct. In the instant case the instructions have not been assailed. Without requiring the complete lack of capacity to intend that United States v Storey, supra, seems to require, the law officer instructed the members that:
“. . . [T]he accused may be sane and yet, because of some un-underlying mental defect, disease or impairment may be mentally incapable of entertaining the intent involved in the offense of unpremeditated murder and the offense of voluntary manslaughter. You should therefore consider in connection with all the other relevant facts and circumstances evidence tending to show that the accused may have been suffering from a mental defect, disease or impairment of such consequences or degree as to deprive him of the *239ability to entertain the intent involved in the offense alleged of unpremeditated murder and the lesser included offense of voluntary manslaughter.”
Such an instruction was required only if the parts of the psychiatric report that were excluded from the stipulation introduced in evidence may properly be considered “evidence tending to show that the accused may have been suffering from a mental defect, disease or impairment of such consequences or degree as to deprive him of the ability to entertain the intent involved in the offense alleged.” Under the standard of Storey, the excluded parts of the report are evidence of a diminished capacity to intend instead of a complete lack of such capacity. Insofar as this part of the evidence relating to sanity is concerned, the instruction quoted above was a gratuity.
The members were instructed also that they must be satisfied beyond a reasonable doubt that the accused at the time of the alleged offense was mentally capable of entertaining and did entertain the requisite intent that was explained to them.
A person with the limited intellect1 and the volatile emotions of the accused was surely subjected to much greater stress on active duty than he would have experienced in his home environment. Our sympathetic understanding of his limitations, however, is not an adequate basis for us to hold, in effect, that he was deprived of the effective assistance of counsel because his counsel agreed to the stipulation. The trial defense counsel in this case was not an inexperienced one. He is a certified counsel in the grade of Major. That the complete report might have had an emotional impact on the court members is not a justifiable reason for reversal. Under the standards of mental responsibility that this Court applies, the fuli report did not contradict its conclusions; the supporting comments failed to establish that at the time of the offense the accused was totally incapable of adhering to the right or was totally incapable of entertaining the intent to kill. We are satisfied also that the triers of fact were not denied information that was likely to change their decision.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.

 This accused has an intelligence score of 69. A person with an IQ between 65 and 70 is competent to stand trial. United States v Reed, 285 F Supp 738 (DC DC) (1968). He is not a person suffering from either a “disease” or a “defect” as those terms are defined in United States v Durham, 214 F2d 862 (CA DC Cir) (1954). United States v Moore, 277 F2d 684 (CA DC Cir) (1960).